Order as resettled, in so far as appealed from, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for additional security granted, with ten dollars costs, to the extent of requiring plaintiff to filo, within ten days from the service of a copy of the order entered herein, additional corporate security in the sum of three thousand seven hundred and fifty dollars. The amount of the attachment and property attached require additional security. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.